Citation Nr: 1131222	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-37 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1963 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for PTSD and assigned an initial rating of 50 percent, effective from October 25, 2004.  

During the course of this appeal, a 70 percent rating was granted in an October 2007 rating decision; this did not satisfy the Veteran's appeal. 
  
Also on appeal is a January 2007 rating decision by the RO that denied entitlement to a total rating for compensation based upon individual unemployability.  

In a statement in support of claim dated in December 2010, the Veteran appears to be raising the issue of entitlement to service connection for heart disease, to include as secondary to Agent Orange exposure.  This issue has not been addressed by the RO.  Therefore, the matter is referred to the originating agency for appropriate development and adjudication.


REMAND

The Veteran contends that his posttraumatic stress disorder is so severe that it renders him unemployable.

VA has not obtained VA treatment records or private treatment records pertaining to treatment for posttraumatic stress disorder since 2007.  At the December 2008 VA psychiatric evaluation, the Veteran indicated he was still receiving treatment from the Vet Center.  Thus, there appear to be outstanding treatment records pertaining to posttraumatic stress disorder.  Therefore, further development to obtain pertinent treatment records is in order. 

The Board notes that the Veteran is also seeking entitlement to a total rating for compensation based upon individual unemployability.  In November 2006, close to five years ago, VA provided him with VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  The Veteran has yet to return the form.  The Veteran is required to cooperate with VA's duty to assist.  The RO/AMC should give the Veteran a new form when it sends the Veteran a letter following this remand.  The Veteran is instructed to complete the form and return it to VA.  A refusal by the Veteran to complete such form may result in a denial of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, specifically pertaining to treatment or evaluation of posttraumatic stress disorder during the period of these claims.  The Veteran may submit evidence himself.

The Veteran should also be provided a blank VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  The Veteran is instructed to complete VA Form 21-8940 in its entirety and return it to VA.  A refusal by the Veteran to complete such form may result in a denial of the claim.

2.  Then, the RO/AMC should undertake appropriate development to obtain copies of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

3.  If after a review of any additional evidence associated with the claims file, the RO/AMC determines that a new examination is warranted to either determine the current level of severity of posttraumatic stress disorder and/or whether entitlement to a total rating for compensation based upon individual unemployability is warranted, such should be scheduled.  The claims folder must be made available to and reviewed by the examiner.  

If an examination is scheduled, the RO/AMC should ensure that the examiner provides all information required for rating the service-connected posttraumatic stress disorder, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  If the examiner diagnoses other psychiatric disabilities, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's posttraumatic stress disorder from that related to any other psychiatric disability(ies).  

The rationale for any opinions expressed must be provided.

4.  The RO/AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

